Title: To John Adams from Richard Rush, 23 October 1814
From: Rush, Richard
To: Adams, John




Respected Sir.
Washington October 23. 1814


I was made happy by your last esteemed favor, from its assuring me that your health was restored to its usual tone.
I lately spent an evening with young Mr Dallas, who came home in the John Adams. He is an intelligent young gentleman, and deals out a great deal of European anecdote, of Lords and Emperors, Kings and princes.
He speaks with nothing but praise of Mr J. Q. Adams; who, he says, was both our spokesman and penman at Ghent; the leading man of our group of ambassadors there.
Dining at Lord Erskine’s in London, his Lordship said "Mr Dallas, America is right and we wrong in this war," enforcing his remark with an oath. The son David, the ex minister, was at the table, and denied it, adding that the sooner we gave up the better. Upon which the father exclaimed "David, if you should ever be brought before me on a trial for your life I’d acquit you, because I am sure you dont know right from wrong!" So much for the chancellor and minister.
He says the noble Alexander, "the Titus of the age," has a contempt for the Prince Regent, which he scarcely conceals in public. Dancing at a ball with the countess of Jersey (with whom the Prince is not upon terms) the prince passed close by the countess; the countess made him a curtsy: the prince turned from her without returning the civility, upon which the Emperor, looking at the prince said "tres gallant Monsieur!" A pretty imperial rebuke.
The emperor was at the theatre one night in the box with the prince, the King of Prussia, old Blucher &c. The Princess came into the adjoining box. The prince, according to his custom when she came there, took not the least notice of her at first. Alexander, seeing her approach rose ceremoniously to do her honor. The King of Prussia, old Blucher, and the next, followed the example of Alexander. The prince, thus shamed into the thing, was forced to rise too. Among other benefits which Alexander is conferring upon mankind, it seems therefore that he is teaching men good manners to their wives! All appear to set him down as the best bred gentleman in Europe. The prince a mere beef–eater compared to him.
At the Lord Mayor’s feast in London given to the foreign sovereigns, when the hour of dining came, the emperor had not arrived. "It signifies nothing to wait" said the prince, "he knows I am here, and won’t come". Whether from accident, or having no relish for the prince’s society, or from what cause, but true enough, the Emperor did not come!
These royal and momentous anecdotes did Mr Dallas give me! he considers it a well established fact that the Prince, with all his pageantry and serpentine rivers, did not gain the least portion of Alexander’s respect.
He thinks France will be at war again very soon for Belgium. The French minister here agrees with this opinion. But I should value the opinion of Mr J. Q. Adams more than either. Pray, Sir, does this gentleman ever tell of returning to us soon? I ask not from mere idle curiosity, but should like to know.
If England can exclude us from the Indian Country; if she can get the lakes with fortification, on their southern banks; if she can get New Orleans which no doubt she expects to have, with the right to navigate the Mississippi, where will be the difference between her plans and those of France in 1759? It will be the old story revived. I hope equal disappointment will follow. If New England says the word it will be so. If New England will only threaten to invade Canada and make some bustle, it will go far towards altering the tone of Britain and scaring her into a peace.
I am not without a hope that the events of Baltimore, Plattsburgh, and Champlain, with the drubbings which my Lord Wellingtons heroes have received on the Niagara, will induce many people in England to Lord Erskine’s way of thinking. The old opposition are anxiously hunting up ground to rally upon, and I strongly hope that the developments at Ghent wh with British blunders and defeats here, will afford it to them.
I have to conclude with offering my own and Mrs R’s respectful compliments to Mrs Adams, and adding with how much devotion and respect I am at all times your obliged / correspondent and friend


Richard Rush.


